112 U.S. 233 (1884)
PEOPLE OF THE STATE OF CALIFORNIA ex rel. HASTINGS
v.
JACKSON & Another.
Supreme Court of United States.
Submitted October 31, 1884.
Decided November 17, 1884.
IN ERROR TO THE SUPREME COURT OF CALIFORNIA.
*235 Mr. John Norton Pomeroy for plaintiff in error.
*236 Mr. M.A. Wheaton for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The first question which presents itself on this record is as to our jurisdiction. The suit, although in form by the State to cancel its patent to Jackson, was in reality between Hastings and Jackson to determine which of the two had in equity the better right to the land in controversy by reason of the locations of school warrants under which they respectively claimed. There was no dispute about the grant from the United States to the State. That was conceded, and both parties claimed under it. The controversy related only to the alleged conflicting grants of the State. Hastings claimed that Thomas, whose title he had, was the first locator, and, therefore, under the legislation of the State, in equity the first grantee of the State, while Jackson claimed that the Thomas location was invalid, and that consequently his own title was the best. Both parties thus claimed under the State, and neither asserted title from the United States except through the State.
It is indeed averred in the complaint that the location of Thomas was accepted and approved by the register of the United States Land Office, and that Jackson also obtained a like certificate, which was afterwards cancelled by the Commissioner of the General Land Office, but it is not pretended that either of these things was done by the government officials under the authority of the law of the United States. The act of 1841 provided for a grant by the United States of lands to be selected by the State in such manner as the legislature should direct, and the legislature did, by the act of 1852, in effect, direct that a location of warrants by the holder should operate as a selection by the State of the particular tract located as part of the lands granted. That perfected the right of the State to the land under the act of Congress, but gave the locator no rights as against the United States. By the express provisions of the State statute, under which he proceeded, his location was to be made "in behalf of the State," and he was to look to the State for his patent. What was done by the officers of the United States only showed that the State *237 had, through a holder of one of its school warrants, made a selection of the particular tract located as part of the lands granted by the act of 1841. This gave the State a right to the title under the act of Congress, but the warrant holder's claim on the State for a conveyance of the land to him grew out of the State statute, and not out of the certificate of the United States officials.
Under these circumstances, the case is clearly governed by Romie v. Casanova, 91 U.S. 379, and McStay v. Friedman, 92 U.S. 723, in which it was decided that in a suit for the recovery of lands, where both parties claimed under a common grantor whose title from the United States was admitted, this court had no jurisdiction for the review of the decisions of a State court upon questions relating only to the title acquired by the several parties, under their respective grants, from the common grantor, and which were not in themselves of a federal character.
Some reliance was had in the argument on the act of Congress approved July 23, 1866, ch. 219, 14 Stat. 218, "to quiet land titles in California," but that act was not referred to in the complaint, and, besides, it purports only to confirm the title of the State, which, in this case, is perfect without it. No attempt is made in that act to provide for the settlement of the rights of conflicting claimants under the State. Congress contented itself with the confirmation of the State's title, and left all who claimed under that title to their remedies in the courts or other tribunals provided by law for that purpose.
It follows that we have no jurisdiction of this case, and it is accordingly
Dismissed.